DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoll et al. EP 0529307 B1 (hereinafter Zagnoll) in view of Hiroi et al. (US 4,563,735).

modifying the one or more CV prior to input to the controller (see page 3, determining new optimum operating conditions including a new set point of said feedback control system) to at least partially mask an effect of one or more disturbances (masking changes in ambient temperature- see page 3) on the process or the process stream such that the controller at least partially reduces an adjustment of the one or more MV in response to the partially masked one or more disturbances (stating...thereby providing a feedforward control method for the operation of said liquefaction process which anticipates changes in ambient air temperature in order to maintain optimum operating conditions for said process. The optimum operating conditions can include the optimum composition and inventory of said refrigerant” (page 3, lines 34-37; additionally, see claims 1-4).

However, Hiroi teaches a method and apparatus comprising a controller, wherein the controller compensates control variables of a continuous process prior to the control variables being input to the controller/control matrix to at least partially mask the effect of a selected disturbance or a manipulated variable on that controlled variable to the controller (See Hiroi, Abstract, col. 1, lines 28-50; col. 5, lines 35-60). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the controller of Zagnoll to have a feed-forward control in which a disturbance is detected and a disturbance compensation is determined and used with the output of the controller in determining the manipulated variable to counteract the effect of the disturbance, based on the teachings of Hiroi, since it has been shown that combining prior art elements to yield predictable results is obvious whereby feed-forward would help the control method/system of Zagnoll to improve the controllability by restraining the changes in the process to a minimum for any variation in the disturbance. 

Regarding claim 3, Zagnoll discloses wherein the modifying comprises allowing the one or more disturbances to affect the process (the ambient temperature changes of the future are allowed to occur, see page 3, steps a-e), measuring the one or more CV subsequent to the effect 

Regarding claim 4, Zagnoll discloses wherein the one or more disturbances comprises one of a load on the process and a variation in the process or process stream arising from modifying of the one or more MV (ambient air temperature affects loads on the process including higher temperatures cause reduced heat rejection from the refrigeration system- see page 2 line 52- page 3, line 10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zagnoll et al. EP 0529307 B1 (hereinafter Zagnoll).
Regarding claim 2, Zagnoll discloses modifying the one or more CV prior to input to the controller to fully mask the effect of the one or more disturbances wherein the controller makes no change to the one or more MV in response to the effect of the one or more disturbances on the process or process stream however Zagnoll clearly provides that changes to the mixed refrigerant inventory and composition can be maintained and provides such MV changes as an optionally additional process (see page 3 and see page 10...“An additional and optional method…is to control the composition of circulating mixed refrigerant stream 51”). Clearly, if optimum composition and inventory is maintained then no changes are needed. Further, it would have been obvious and well within the knowledge of one of ordinary skill in the art at the time of invention to fully mask a disturbance using the same method of Zagnoll as the only requirements .

Claim 5-8, 10, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoll and Hiroi as applied to claims rejected above, and further in view of EP 0252455 Newton.
Regarding claim 5, Zagnoll discloses the process is a refrigerant control process in a mixed refrigerant (MR) loop of a LNG liquefaction plant (see page 1, figure 3, further see claims 1-3, and page 10, lines 39-56 utilizing a mixed refrigerant), the MR loop having a mixed refrigerant compression stage (see last line of page 3, compression ratio of said gas turbine-driven compressor, see compressors 215/217) and an MR accumulator through which the mixed refrigerant flows (see separator 221 where liquid refrigerant accumulates) and wherein the mixed refrigerant comprises a mixture of components in liquid phase, vapor phase, or both liquid and vapor phases, the components including N2, Cl, C2, and C3+ (see tables 2 and 3 with MCR inventory). Zagnoll does not explicitly disclose wherein the one or more CV comprises (d) a fourth control variable CV4 is liquid level within the MR accumulator. Zagnoll does provide that measuring liquid levels in the refrigerant circuit is well known in the art (see lines 57-58 of page 5). However, Newton further discloses that accumulator liquid level is a well-known controlled 

Regarding claim 6, Zagnoll discloses wherein the disturbance is one or a plurality of disturbances (it has to be one of either, Zagnoll provides for one disturbance- see page 3, wherein the disturbance is ambient air temperature).

Regarding claim 7, Zagnoll discloses wherein a first disturbances comprise a change in ambient temperature (see page 3, lines 4-36...anticipates changes in ambient air temperature in order to maintain optimum operating conditions).

Regarding claim 8, see the rejection of claim 6 above, Zagnoll discloses wherein the disturbance can be one disturbance that includes a change in ambient temperature (see page 3, lines 4-36).

Regarding claim 10, Zagnoll as modified with accumulator level as a control variable (see rejection of claim 5 above) discloses wherein the control variable is compensated to produce 

Regarding claims 16-17, Zagnoll as modified further discloses wherein a MV is a flow rate of C2 rich added to or purged from the mixed refrigerant loop (see page 10, lines 39-56, see page 9 including purge streams 44/59/71, new refrigerate added through 50 to adjust MCR composition and inventory). Clearly Zagnoll provides that the mixed refrigerant inventory and composition can be manipulated as a MV and further provides C2 as one of the components of said mixed refrigerant (see tables 2 and 3). Zagnoll as modified further discloses wherein the manipulated variables and adding/purging can occur when controlled variables are outside the prescribed limits- see pages 9-10 wherein refrigerant can be purged or added “as necessary” to ensure maximum operating efficiency- stating . .this control method would be used in addition to the feedforward control described above....once the optimum refrigerant composition and inferno are determined, changes to the composition and inventory can be made...” (Page 10, lines 39-56). Clearly such purging and addition occurs to optimize the process which would occur when controlled variables fall outside of set points. Newton discloses wherein the CV can be accumulator liquid level (see the rejection and motivation of claim 5 above).

Regarding claim 22, Zagnoll discloses wherein the modifying of the one CV (is applied to some but not all of the disturbances). Zagnoll discloses that the one or more CV can be utilized based on anticipated air changes in ambient air temperature (see page 3). Clearly Zagnoll . 

Claims 9, 11, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoll, Hiroi and Newton as applied to claim 5 or 10 above, and further in view of Newton (US 4,809,154, hereinafter Newton 154).
Regarding claim 9, 11, 18, 19 and 21, Zagnoll in view of Newton discloses the process according to claim 5 or 10, wherein the modified Zagnoll teaches a refrigerant control process in a mixed refrigerant (MR) loop of a LNG liquefaction plant and a MR accumulator through which the mixed refrigerant flows wherein the one or more CV comprises (d) a fourth control variable CV4 is liquid level within the MR accumulator, but does not explicitly teach a control variable that comprises one of the a) CV1 a molar percentage of N2 in the MR and c) CV3 the molar ratio of C3/C2 of the mixed refrigerant. 
However, Newton 154 teaches an automated control system for a refrigeration system, wherein during an optimization of MR composition, the setting of the flow ratio controller valve 116, nitrogen content of the MR, and C3:C2 ratio is done sequentially by an algorithm which attempts to find peak efficiency while adjusting the given parameter. (See col. 6, lines 33-58). It would have been obvious to one of ordinary skill in the art to optimization of MR composition of .
Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoll, Hiroi and Newton and Newton 154 as applied to claim 9 or 11 above, and further in view of Nelson (US 2011/0209494).
Regarding claim 12-15 and 20, Zagnoll in view of Newton discloses the process according to claim  9 or 11, wherein the modified Zagnoll teaches a refrigerant control process in a mixed refrigerant (MR) loop of a LNG liquefaction plant and a MR accumulator through which the mixed refrigerant flows wherein the one or more CV comprises a fourth control variable CV4 is liquid level within the MR accumulator, CV1 a molar percentage of N2 in the MR and c) CV3 the molar ratio of C3/C2 of the mixed refrigerant (as modified above), but does not explicitly teach a control variable that comprises one of the b) a second control variable CV2 is pressure in the MR accumulator. However, Nelson teaches a refrigeration system wherein the system comprises controller 702 is provided, and is electrically coupled with the various assemblies described, and which further controls a low pressure solenoid vent valve 704; a high pressure solenoid vent valve 706; a liquid level switch 708; and a low head pressure liquid transfer pump 710, wherein during the filling cycle, the multifunction controller 702 keeps the low pressure solenoid vent valve 704 open and fluidly coupled to the vapor region 661 of the low pressure accumulator vessel 660 (See ¶ 0056). Therefore, it would have been obvious to one of ordinary skill in the art to modify the process of Zagnoll by modifying the control system by controlling 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection. 
In addition, even though examiner acknowledged applicant’s argument with respect to the amended claim language of the preamble, examiner would like to point out that the added limitation does not further define the modifying step in the body of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763